                        1:20-cv-01066-JES-JEH # 10            Page 1 of 3
                                                                                                     E-FILED
                                                                    Wednesday, 27 May, 2020 04:37:38 PM
                                                                           Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

SOPHIA GARLAND,                                         )
                                                        )
       Plaintiff,                                       )
                                                        )
       v.                                               )     Case No.      20-cv-1066
                                                        )
MEDSOURCE LLC,                                          )
                                                        )
       Defendants.                                      )     Jury Trial Demanded

                                   First Amended Complaint

       The Plaintiff, SOPHIA GARLAND ("Garland"), in support of her complaint against the

Defendant, MEDSOURCE LLC ("MEDSOURCE"), states as follows:

                                         Nature of Claim

       1.      This lawsuit is brought pursuant to the Age Discrimination in Employment Act,

29 U.S.C.A. § 623.

                                     Jurisdiction and Venue

       2.      Garland brings this lawsuit alleging a claim brought under a federal statute which

vests this Court with jurisdiction to entertain that claim.

       3.      The actions giving rise to this complaint occurred in Bloomington, Illinois, making

venue appropriate in this Court.

                                              Parties

       4.      Garland's date of birth is December 4, 1965. At the time her employment with

MedSource was terminated she was 51 years of age.

       5.      MedSource provides medical supply products. MedSource's corporate

                                            Page 1 of 3
                        1:20-cv-01066-JES-JEH # 10              Page 2 of 3




headquarters are in Bloomington, Illinois.

                                        Factual Allegations

       8.      Garland was previously employed by MedSource as an Insurance Verification

Specialist. She was worked out of its corporate headquarters in Bloomington, Illinois.

       9.      Garland's employment with MedSource was terminated on June 16, 2017.

       10.     At the time of her termination Garland was over 50 years of age.

       11.     But for Garland's age her employment with MedSource would not have been

terminated.

       12.     The termination of Garland's employment constituted a violation of her rights

under the Age Discrimination in Employment Act.

       13.     Garland has sustained economic and non-economic injuries as a result of

MedSource's termination of her employment.

       14.     On November 20, 2019, Garland received a notice from the EEOC advising her

that she could bring a lawsuit against MedSource (see Doc. 9-1).

       15.     Garland filed her initial complaint with this Court on February 14, 2020.

       Wherefore, Garland respectfully requests that this Court enter judgment in her favor and

against MedSource and provide for the following relief:

       A.      An award of damages for the income that he has lost.

       B.      An award of non-economic damages.

       C.      An award of fees and costs.

       D.      Equitable relief to the extent that it is appropriate.

       E.      An award of punitive damages.

                                             Page 2 of 3
                       1:20-cv-01066-JES-JEH # 10             Page 3 of 3




       F.     Any other remedy that is appropriate.


                                Plaintiff Demands a Jury Trial

                                                    Sophia Garland

                                                    By: /s/ John A. Baker
                                                             Her Attorney

John A. Baker
Baker, Baker & Krajewski, LLC
415 South Seventh Street
Springfield, Illinois 62701
Telephone:               (217) 522-3445
Facsimile:               (217) 522-8234
Email:                   jab@bbklegal.com




                                     Certificate of Service

        This document was filed utilizing this Court's ECF system. A copy will automatically be
sent to all counsel of record. No copies have been served via any alternative method.

                                                    Sophia Garland

                                                    By: /s/ John A. Baker
                                                             Her Attorney

John A. Baker
Baker, Baker & Krajewski, LLC
415 South Seventh Street
Springfield, Illinois 62701
Telephone:               (217) 522-3445
Facsimile:               (217) 522-8234
Email:                   jab@bbklegal.com




                                            Page 3 of 3
